 In the Matter of THE TEXAS COMPANY, WEST TULSA WORKS,andOILWORKERS' INTERNATIONAL UNION5 LOCAL No. 217Case No. R-281.-Decided November 20, 1937Oil Refining Industry--Investigation of Representatives:controversy concern-ing representationof employees:rival organizations;substantial doubt as tomajoritystatus-Unit Appropriatefor Collective Bargaining:plant-wide ; func-tional coherence;history of collective bargaining with employer;desire ofemployees;agreement of one organization not to admit employees over whomanother organization had been granted jurisdiction by a parent body not con-trollingwhen parent body no longer controls both organizations; temporaryemployeesexcludedfrom-ElectionOrdered-Certificateof, Representatives.Mr. Elmer P. Davis,for the Board.Mr. 0. J. Dorwin,of New York City, andMr. J. H. Hill,of Tulsa,Okla., for the Company.Mr. J. L. Coulter,of Washington, D. C., andMr. C. F. JarrettandMr. Maurice Daly,of Tulsa, Okla., for the Oil Workers.Mr. L. G. Fenn,of Tulsa, Okla., for the I. A. M.Mr. Paul Phillips,of Tulsa, Okla., for the Employees' Federation.Mr. Warren L. Sharfman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 27, 1937, International Association of Oil Field, Gas Welland Refinery Workers of America, Local No. 217, herein called theOilWorkers, filed with the Regional Director for the SixteenthRegion (Fort Worth, Texas) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees in the West Tulsa Works of TheTexasCompany, Tulsa,Oklahoma, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)°of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On July 23, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director to182 DECISIONS AND ORDERS183conduct it and to provide for an appropriate hearing upon due notice.On September 7, 1937, the Regional Director issued a notice ofhearing to be held in this matter on September 16, 1937, at Tulsa,Oklahoma, copies of which were duly served upon the Company, theOilWorkers, and upon International Brotherhood of ElectricalWorkers, International Brotherhood of Boilermakers, InternationalAssociation of Machinists, all of which had objected to a consentelection, and The Texas Company Plant Council, a labor organiza-tion named in the petition as claiming to represent employees in thebargaining unit alleged in the petition to be appropriate.Pursuantto the notice, a hearing was held at Tulsa, Oklahoma, on September16, and continued on September 17, 1937, before James C. Paradise,the Trial Examiner duly designated by the Board.'At the hearing, International Association of Machinists, hereincalled the I. A. M. and Employees' Federation of The Texas Com-pany, herein called the Employees' Federation, filed motions to inter-vene, which were granted by the Trial Examiner.Amendments tothe pleadings, changing the designation of the Company to "TheTexas Company, West Tulsa Works", and the name of the Oil Work-ers to "Oil Workers' International Union, Local No. 217", were alsoallowed.The' Board and the Company, represented by counsel, andthe Oil Workers, the I. A. M., and the Employees' Federation, eachrepresented by its officers, participated in the hearing.All wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.Duringthe course of the hearing the Trial Examiner made several rulingson motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company and the Union stipulated, and we hereby find, as fol-lows : The Texas Company is a Delaware corporation having itsprincipal office in New York City, and is engaged in the production,refining, and distribution of oil and oil products in various states.It owns and operates a number of refineries in several states, amongthem being the refinery known as the West Tulsa Works located atTulsa, Oklahoma.The West Tulsa Works has a daily productioncapacity of about 15,000 barrels of crude oil, from which gasoline,kerosene; diesel oil, tractor oil, and fuel oil are produced, and duringthe year 1937, up to the middle of September, it produced at its ap-67573-38-vol. iv-13 184NATIONAL LABOR RELATIONS BOARDproximate capacity.During the year ending August 31, 1937, atleast 60 per cent of the products of the West Tulsa Works were soldand transported in states other than Oklahoma by means of commoncarriers, namely, railroad tank cars, and the Great Lakes PipelineCompany, in which the Company is a stockholder. During the sameperiod, at least 34 per cent of the purchases for the West TulsaWorks, including crude oil, chemicals, and machinery, were madeoutside Oklahoma.The Company normally employs between 350 and 375 men at theWest Tulsa Works. The various departments within the plant arelargely interdependent, and the employees are frequently transferredfrom one department to another.II.THE ORGANIZATIONS INVOLVEDOilWorkers' International Union is a labor organization, affiliatedwith the Committee for Industrial Organization, admitting to mem-bership "persons working in the production, transportation, refiningand marketing of natural gas and petroleum products".Local No.217 is composed of members of the Oil Workers employed at the WestTulsa Works of the Company.The International Association of Machinists is a labor organizationaffiliatedwith the American Federation of Labor, which admits tomembership the machinists employed at the West Tulsa Works of theCompany.The Employees' Federation of The Texas Company is an unaffiliatedlabor organization, admitting to membership employees of the Com-pany in the West Tulsa Works who are neither supervisory nor officeemployees.III.THE QUESTION CONCERNING REPRESENTATIONDuring the month of April 1937, the Oil Workers and the Em-ployees' Federation each requested the Company to recognize it as thesole bargaining agent at the West Tulsa Works, as each claimed torepresent substantial groups of employees.The Company refused torecognize either organization as the sole bargaining agent until anelection had been held, on the ground that it did not know whethereither organization represented a majority of the men.Thereafter,the Union filed the present petition.We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEWe find that the question concerning representation *hich hasarisen, in connection with the operations of the Company described inSection I above,has a close,intimate, and substantial relation to trade, DECISIONS AND ORDERS185traffic, and commerce among the several states, and tends to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.V.THE APPROPRIATE UNITThe Company,the Oil Workers,and the Employees' Federationare all of the opinion that collective bargaining in the West TulsaWorks should be conducted on a plant-wide basis. It is the con-tention of the I.A. M. that collective bargaining should proceed ona craft basis.The nature of the work to be done at the West TulsaWorks and the practices of the Company in accomplishing it, havebroken down,in a large measure, strict craft distinctions.Exceptfor the machinists,all the crafts employed are customarily trans-ferred to the work of other crafts as the occasion demands.Evenmachinists sometimes do the work of other crafts rather than remainidle for a time.The employees of the Company,including somemachinists,by affiliatingin large numbers with the Oil Workers andthe Employees'Federation,have expressed a preference for collectivebargaining on a plant-wide scale.No employee at the West TulsaWorks is a member of the I. A. M., and the I. A. M. has ne?-erclaimed to represent or bargained for, any of the employees.TheCompany has always bargained on a plant-wide basis at its WestTulsa Works. In three of four other similar plants of the Companyas to which evidencewas introduced,collective bargaining is on aplant-wide basis.In the fourth plant it is being conducted on acraft basis because the employees are highly organized into craftunions.That factor is not present here.The contention of theI.A. M., that the appropriate unit for collective bargaining is thecraft unit,is based upon an agreement between the Oil Workers andthe I.A. M., in which the Oil Workers agreed not to accept or retainin their membership,men employed in the petroleum industry, overwhom the I. A. M. had been granted jurisdiction by the AmericanFederation of Labor.The agreement was entered into on October26, 1935, when the Oil Workers were still affiliated with the Ameri-can Federation of Labor.The question of whether this agreementis still in effect,since the two parties to it no longer recognize thejurisdiction of the same parent body,does not concern us here.Atleast in the absence of a parent body to which the parties mightlook for the enforcement of such an agreement,it cannot be givencontrolling weight.In order to insure to the Company's employees the full benefit oftheir right to self-organization and collective bargaining,and other-wise to effectuate the policies of the Act, we find that the hourly rateemployees,and the gatemen,janitors,,barnmen, and countermen, em-ployed at the West Tulsa Works, excluding office and supervisory 186NATIONAL LABOR RELATIONS BOARDemployees, constitute a unit appropriate for the purposes of collec-tive bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen, concerning the repre-sentation of the employees of the Company working at its WestTulsaWorks, can best be resolved by the holding of an election bysecret ballot to determine which of the unions, if either, the em-ployees in question desire to represent them. .The Oil Workers contended that the employees eligible to vote atan election ordered by the Board should be those in the employ ofthe Company on May 27, 1937 (the date the petition was filed), whohad been employed for a period of four months or more. This ruleof eligibility was advocated because the Company employed a groupof "school-boys" and a group of temporary employees during thesummer to carry out its vacation plan for permanent employees, andbecause permanent papers are not made out for an employee, andseniority does not accrue to him, until he has'been employed for a-period of four months.From the testimony adduced at the hearing,-we find that it is not the policy of the Company to consider em-ployees as temporary employees during the first four months of their.employment, and thereafterpermanentemployees, but rather to useThe date four months after their employment as the date whenseniority rights will start to accrue to the employeesand permanentpapers will be made up for them. Testimony disclosed that at thetime of the hearing 23 of the 25 "school-boys" employed during thesummer of1937 were no longer in the employ of the company, thatthe,other two might be retained permanently, and that the workersemployed temporarily to replace permanent employees on vacationwould no longer be employed for that purpose. after October 15,1937.We find, therefore, that the employees of the Company who were-employed in the appropriate unit at the West Tulsa Works duringthe pay-roll period next preceding the date of this Direction ofElection,shall be eligible to vote.CONCLUSIONS OF LAWOn the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following conclusions of law :1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Texas Company, West Tulsa Works,Tulsa, Oklahoma, within the meaning of Section 9 _(c) and Section 2(6)) and (7) of the National Labor Relations Act. DECISIONS AND ORDERS1872.The hourly rate employees, and the gatemen, janitors, barnmen,and countermen, employed by the Company at its West Tulsa Works,Tulsa, Oklahoma, excluding office and supervisory employees, consti-tute a unit appropriate, for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Texas Company, West Tulsa Works, Tulsa, Oklahoma, anelection by secret ballot shall be conducted within ten (10) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Sixteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among thehourly rate employees, and the gatemen, janitors, barnmen; and coun-termen, excluding office and supervisory employees, who were em-ployed by The Texas Company at its West Tulsa Works, Tulsa,Oklahoma, during the pay-roll period next preceding the date of thisDirection, to determine whether they desire to be represented by OilWorkers' International Union; Local No. 217, or Employees' Federa-tion of The Texas Company for the purposes of collective bargaining,or by neither.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESDecember ^?O, 193iOn May 27, 1937, Oil Workers' International Union, Local No. 217,herein called the Oil Workers, filed with the Regional Director for theSixteenth Region (Fort Worth, Texas) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees in the West Tulsa Works of The Texas Company, Tulsa,Oklahoma, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449.Pursuant to notice duly served upon the Company, the Oil Workers,and upon International Brotherhood of Electrical Workers, Inter- 188NATIONAL LABOR RELATIONS BOARDnational Brotherhood of Boilermakers, and International Associa-tion of Machinists, all of which had objected to a consent election, andupon The Texas Company Plant Council, ,% labor organization namedin the petition as claiming to represent employees in the bargainingunit alleged in the petition to be appropriate, a hearing was held atTulsa, Oklahoma, on September 16 and 17, 1937, before James C. Para-dise, the Trial Examiner duly designated by the National LaborRelations Board, herein called the Board.At the hearing the Em-ployees' Federation of The Texas Company filed a motion to inter-vene, which was granted by the Trial Examiner.On November 20,1937, the Board issued a Decision and Direction of Election.TheDirection of Election provided that an election by secret ballot beheld within ten days from the date of the Direction among the hourlyrate employees, and the gatemen, janitors, barnmen, and countermen,excluding office and supervisory employees, who were employed byThe Texas Company at its West Tulsa Works, Tulsa, Oklahoma,during the pay roll period next preceding the date of the Direction,to determine whether they desired to be represented by Oil Workers'International Union, Local No. 217, or Employees' Federation of TheTexas Company, for the purposes of collective bargaining, or byneither.Pursuant to the Direction, balloting was conducted on December 2,1937.Full opportunity was accorded to all of the parties to this in-vestigation to participate in the conduct of the secret ballot and tomake challenges.The Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties to the proceedinghis Intermediate Report on the ballot.No exceptions to the Inter-mediate Report have been filed by any of the parties.As to the balloting and its results the Regional Director reportedas follows :Total number of eligibles------------------------------------ 286Total number of ballots counted----------------------------- 261Total number of votes for Oil Workers' International Union,Local No. 217--------------------------------------------207Total number of votes for Employees'Federation of The TexasCompany-------------------------------------------------53Total number of blank ballots------------------------------1Total number of void ballots--------------------------------0Total number of challenged votes----------------------------0By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, DECISIONS AND ORDERS189IT IS HEREBY CERTIFIED that Oil Workers' International Union, LocalNo. 217, has been designated and selected by a majority of the hourlyrate employees, and the gatemen, janitors, barnmen, and countermenexcluding office and supervisory employees, who were employed byThe Texas Company at its West Tulsa Works, Tulsa, Oklahoma,during the pay-roll period next preceding the date of the Directionof Election, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the National LaborRelations Act, Oil Workers' International Union, Local No. 217, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.